Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 1 of 25 PageID #: 107




                             EXHIBIT A
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 2 of 25 PageID #: 108




                       REDACTED


                          REDACTED


                     REDACTED



                REDACTED


                       REDACTED


                    REDACTED
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 3 of 25 PageID #: 109
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 4 of 25 PageID #: 110
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 5 of 25 PageID #: 111
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 6 of 25 PageID #: 112
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 7 of 25 PageID #: 113
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 8 of 25 PageID #: 114
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 9 of 25 PageID #: 115
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 10 of 25 PageID #: 116
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 11 of 25 PageID #: 117
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 12 of 25 PageID #: 118
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 13 of 25 PageID #: 119
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 14 of 25 PageID #: 120




                           REDACTED


                           REDACTED


                        REDACTED


                 REDACTED


                       REDACTED


                     REDACTED
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 15 of 25 PageID #: 121
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 16 of 25 PageID #: 122
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 17 of 25 PageID #: 123
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 18 of 25 PageID #: 124
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 19 of 25 PageID #: 125
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 20 of 25 PageID #: 126
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 21 of 25 PageID #: 127
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 22 of 25 PageID #: 128
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 23 of 25 PageID #: 129
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 24 of 25 PageID #: 130
Case 2:20-cv-00974-GRB-AKT Document 29-1 Filed 06/19/20 Page 25 of 25 PageID #: 131
